Title: From James Madison to James Simpson, 22 August 1802
From: Madison, James
To: Simpson, James


Sir.
Virginia August 22d. 1802.
Your two letters of June 17. & 26 have been duly received. The hostile result of the deliberations of the Emperor of Morocco, notwithstanding your endeavor to give them a more favorable turn, is made particularly unwelcome by the moment at which it has occurred. All that remains now is to meet it in a proper manner by opposing force to force, without losing sight of the interest we have, in restoring a state of peace, as soon as an honorable one can possibly be effected. Commodore Morris will receive from the Secretary of the Navy, the instructions under which his arrangements will be formed. It will be your duty, whilst you aid him with all the useful information you may possess, to continue your endeavors, as far as circumstances will justify to convey to the Emperor the regret of the U. States, at his unexpected and unprovoked conduct, and their disposition to renew the friendship which has been unhappily interrupted taking care in whatever steps you may pursue for that purpose, to consult with and receive the sanction of Commodore Morris whenever he shall be within a communicating distance.
In my letter by the Adams, you were informed of the intention of the President to compliment the Emperor with one hundred Gun Carriages, and that they would probably be accompanied by a letter. Notwithstanding the hostile declarations of the Emperor it is hoped that an advantage may flow from your possessing these conciliatory tokens of the esteem and good will of the U: States towards him. They are accordingly sent by the New York. How far it may be best, in case use can be made of them at all, to tender the Carriages, or send the letter or both, or to communicate only on your receipt of them, must be decided according to circumstances of which yourself & Commodore Morris can best judge. Should it be thought improper to make the tender of the carriages, or should the tender be refused, Gibraltar will probably be the most convenient depository for them, under a permission which will no doubt be given by the proper authority, on a proper application.
Commodore Morris will receive for certain contingent purposes, about 20,000 Dollars. Should a part of this money be indispensably required in any of your conciliatory measures, he will open the resources to you, on being satisfied with the occasion of resorting to it. Your draft for 1000 Dols. will be honored.
I have thought it not amiss to forward a letter of July 27th. altho’ written with reference to a state of things different from that presented in the last communications; remarking only, that in case the question should again arise on the request of the Emperor of Morocco, to receive under his flag, the Vessel left at Gibraltar by the Tripolines, it is deemed proper, by the President, that the permission should be granted on reasonable appearances, that he has become the real owner of the Vessel, and that his flag is not meant to protect the return of the Vessel to Tripoli. I am &c.
James Madison.
This letter was sent to me by the Secretary of State, some days ago, to be forwarded with other dispatches from him for the Mediterranean, by the New York frigate, which is now on the point of departure. The Heads of Departments, who were at the seat of Government, when it reached me, under discretionary powers from the President to stop the letter referred to for the Emperor of Morocco, and the Gun Carriages, if the state of things should in their judgment, render such a step advisable, have determined that it would not be proper to send either; and they are both accordingly witheld.

Dept. of State, Augt. 31st. 1802.
Daniel Brent.

 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Misfiled in August 1805.



   
   JM to Simpson, 20 Apr. 1802.


